Citation Nr: 1015901	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
fracture of the 3rd sacral vertebra with chronic lumbosacral 
strain. 

2.  Entitlement to service connection for paresthesias of the 
right leg secondary to the fracture of the 3rd sacral 
vertebra with chronic lumbosacral strain.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the fracture of the 
3rd sacral vertebra with chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to 
October 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

On the Veteran's March 2006 VA-9 Substantive Appeal form, he 
requested a hearing before the Board; however, in an April 
2007 correspondence he withdrew his request for a Board 
hearing.  The Board will therefore proceed with his appeal.  
See 38 C.F.R. § 20.704(e). 

In a January 2007 statement the Veteran indicated that he had 
a cervical spine disorder that was secondary to his fracture 
of the 3rd sacral vertebra with chronic lumbosacral strain.  
The issue of a cervical spine disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The Board notes that the issue of TDIU has been raised by the 
record and is a component of the instant appeal.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In addition to the issue 
of TDIU, the issue of service connection for paresthesias of 
the right leg secondary to the fracture of the 3rd sacral 
vertebra with chronic lumbosacral strain, is also remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
fracture of the 3rd sacral vertebra with chronic lumbosacral 
strain is not manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the thoracolumbar spine, nor have incapacitating episodes 
been shown. 


CONCLUSION OF LAW

An evaluation in excess of 20 percent for the fracture of the 
3rd sacral vertebra with chronic lumbosacral strain is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5235 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

Here, legally adequate notice was provided to the Veteran in 
December 2004 and December 2006 correspondence.  These 
letters detailed the elements of a service connection claim 
and an increased rating claim, described the evidence and 
information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
requires notice that a disability rating and an effective 
date for the award of benefits will be assigned.  In this 
case, the RO informed the Veteran of the disability rating 
and effective dates in a March 2007 letter. The claim was 
subsequently readjudicated, curing any timing deficiency.  
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in December 2004 and October 2008.  The Board 
finds these examinations sufficient since the medical 
findings are stated in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran withdrew his request for a hearing 
before the Board.    

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.


II. Analysis

The Veteran is claiming entitlement to an increased rating 
for his low back disability, characterized as a fracture of 
the 3rd sacral vertebra with chronic lumbosacral strain.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   In cases involving 
a claim for an increased rating, VA's primary focus is upon 
the current level of the Veteran's disability.  This will 
include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increase rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that 
the decision regarding the current disability rating accounts 
for all the prior treatment and the severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Throughout the rating period on appeal, the Veteran has been 
assigned a 20 percent disability rating for his fracture of 
the 3rd sacral vertebra with chronic lumbosacral strain.  
Under the current regulations, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The Diagnostic Code that is 
applicable to the Veteran's claim is 5235 (vertebral fracture 
or dislocation). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating where forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 20 percent for the fracture of the 3rd 
sacral vertebra with chronic lumbosacral strain.  In order 
for the Veteran to be granted an increased rating there needs 
to be evidence of forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  However, at the Veteran's June 2008 VA 
examination it was stated that the Veteran did not have 
ankylosis of the thoracolumbar spine.  In addition, the 
Veteran's forward flexion at his December 2004 VA examination 
was to 40 degrees and at his June 2008 VA examination his 
forward flexion was actively and passively from 0 degrees to 
75 degrees with pain at 50 degrees.  Therefore, there is no 
evidence that his forward flexion was 30 degrees or less, and 
there is no showing of favorable ankylosis.  Thus, the 
Veteran's fracture of the 3rd sacral vertebra with chronic 
lumbosacral strain does not meet the criteria for a 40 
percent disability rating but instead more nearly 
approximates the evidence shows that he meets the criteria 
for a 20 percent disability rating.

The Board acknowledges that VA must consider the effect of 
pain and weakness when rating a service-connected disability 
on the basis of limitation of range of motion.  See DeLuca, 
supra.  The December 2004 VA examination noted that the 
Veteran had limited range of motion of his low back secondary 
to pain and increased fatigability.  At the Veteran's June 
2008 VA examination it was noted that he had fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  
However, despite pain with repetitive movement, such pain did 
not cause additional limitation of motion.  Therefore, the 
Board finds that while the Veteran's VA examinations and 
treatment notes revealed discomfort, fatigability, weakness, 
and pain, there was no medical evidence showing a higher 
limitation of motion as a result.  Thus, the currently 
assigned 20 percent rating for the fracture of the 3rd sacral 
vertebra with chronic lumbosacral strain already contemplates 
any pain on limitation of motion and does not warrant an 
additional rating under DeLuca.   

In addition, the Board notes that the Notes following the 
General Rating Formula for Diseases and Injuries of the Spine 
provide further guidance in rating diseases or injuries of 
the spine.  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  However, as noted above the 
Veteran was just denied service connection for paresthesias 
of the right leg secondary to the fracture of the 3rd sacral 
vertebra with chronic lumbosacral strain.  In any event, the 
evidence does not demonstrate any objective neurologic 
manifestations of the lower extremities such as to warrant a 
separate evaluation.  Indeed, the October 2008 VA examination 
showed normal motor strength, sensory findings, and reflexes.  

Finally, the Board has considered whether an extraschedular 
evaluation should be referred in this case.  In exceptional 
cases, where the evaluations provided by the rating schedule 
are found to be inadequate, an extraschedular evaluation may 
be assigned commensurate with the Veteran's average earning 
impairment due to the service-connected disorder.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

In this case, the Veteran's treatment records and VA 
examination reports noted that he had trouble with activities 
of daily living and did not work, there is no evidence that 
it was a result of his fracture of the 3rd sacral vertebra 
with chronic lumbosacral strain.  Nor is there evidence to 
what degree his fracture of the 3rd sacral vertebra with 
chronic lumbosacral strain played in his retirement, i.e. was 
it marked interference.  There is also no evidence of 
frequent periods of hospitalization which would render 
impractical the application of the regular rating schedule; 
therefore, the criteria for extraschedular rating does not 
apply.  

In sum, the Board finds that the disability due to the 
Veteran's fracture of the 3rd sacral vertebra with chronic 
lumbosacral strain is not so severe as to approach the 
criteria for an increased rating.  The disability is not 
manifested by limitation of forward flexion to 30 degrees or 
less and there is no sign of ankylosis.  Therefore, an 
increased rating in excess of 20 percent for the fracture of 
the 3rd sacral vertebra with chronic lumbosacral strain is 
not warranted. 


ORDER

An increased rating in excess of 20 percent for fracture of 
the 3rd sacral vertebra with chronic lumbosacral strain is 
denied. 


REMAND

The Veteran asserts that he is entitled to service connection 
for paresthesias of the right leg secondary to the fracture 
of the 3rd sacral vertebra with chronic lumbosacral strain.  
In this case a December 2004 VA opinion and a March 2005 
private opinion state that the Veteran has paresthesias of 
the right leg.  However, such paresthesias has been 
attributed to his traumatic arthritis of L4-L5 and L5-S1.  It 
is unclear whether this traumatic arthritis is a component of 
the service-connected disability, which has been 
characterized as a fracture of the 3rd sacral vertebra with 
chronic lumbosacral strain.  Therefore, the Board finds that 
a new VA examination is necessary to clearly define what 
lumbar diagnoses exists, and which are part of the service-
connected disability as opposed to the Veteran's post-service 
motor vehicle accident.  

In addition, Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of a claim for a higher 
rating when such claim is raised by the record or asserted by 
the Veteran.  In this instance, the October 2008 VA 
examination noted that the Veteran was unemployed and retired 
in 1975 due to his back; however, the RO failed to address 
the Veteran's unemployment in relation to his service-
connected fracture of the 3rd sacral vertebra with chronic 
lumbosacral strain.  

As such, the TDIU aspect of the Veteran's claims must be 
remanded for further development, to include a VA 
examination, the report of which must contain an assessment 
offered by a VA examiner as to whether Veteran is able to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran is hereby advised that failure to report to 
scheduled examination(s) may result in denial of a claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.  

Accordingly, the remaining matters are REMANDED for the 
following action:

1.   The Veteran should be scheduled for 
a VA examination to ascertain the nature 
and likely etiology of paresthesias of 
the right leg.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should 
state whether the Veteran's traumatic 
arthritis of L4-L5 and L5-S1 are a 
component of his service-connected 
disability (i.e., at least as likely as 
not incurred in service or proximately due 
to or aggravated by the fracture of the 3rd 
vertebra with chronic lumbosacral strain).  
He should also identify any other current 
lumbar diagnoses attributable to service 
or caused/aggravated by the service-
connected fracture of the 3rd vertebra with 
chronic lumbosacral strain.  

The VA examiner should then indicate 
whether the Veteran has any current 
diagnosis of paresthesias in either leg 
and should state whether it is at least as 
likely as not that any diagnosed 
paresthesias is due to or aggravated by 
fracture of the 3rd sacral vertebra with 
chronic lumbosacaral strain, or to any 
other lumbar disability identified above.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  The Board notes that if the 
VA examiner states that he/she can not 
opine without resorting to mere 
speculation the opinion will not be 
adequate because it does not provide 
the required degree of medical 
certainty and would be of no probative 
value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).   

2.  The RO must schedule the Veteran 
for an appropriate TDIU VA examination.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  
Thereafter, the examiner should opine 
as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it 
is at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and, 
thereafter, arrange for any additional 
development indicated.  The RO should 
then readjudicate the  remaining claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an 
appropriate SSOC (Supplemental Statement 
of the Case) and provide the Veteran and 
his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


